None of the cited references, alone or in combination, disclose the undergarment with the horizontal and diagonal bands   formed by elastic thread on the back of the leg thigh portions with a first thicker weave at the top  of the leg portions than the bands at the bottom of the leg portions  as in claims 1,12,17 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/GLORIA M HALE/Primary Examiner, Art Unit 3732